Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16724157 application filed 12/20/2019.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14 are pending and have been fully considered. 

Information Disclosure Statement
The information disclosure statement filed 9/30/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because an invalid patent number was provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Objections
(s) 2,3 objected to because of the following informalities:  claim 2 has the inappropriate duplication of “of” in “module of of claim”;
claims 2,3 have the misspelled “distinict”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090020008 (herein known as WYNN) in view of WO 2006/044255 A2 (herein known as SENGUPTA).

With regard to claim 1, WYNN teaches a gas separation membrane module, comprising , especially at para 2,122-131, fig 2
 a tubular pressure vessel 22, especially at para 2,122

 at least one permeate gas outlet 36 fluidly communicating from an interior of the pressure vessel, especially at para 2,122,124, fig 2
 at least one retentate gas outlet 37 fluidly communicating from an interior of the pressure vessel, especially at para 2,122,124, fig 2
 a plurality of membrane elements 33a-d disposed in series within the pressure vessel, especially at para 2,122,125, fig 2
 each of the plurality of membrane elements being configured as a plurality of hollow fibers, especially at para 93,94, fig 2
 each of the plurality of membrane elements being adapted and configured for separation of a gas mixture comprising "gas" (first gas) and "gas mixture" (second gases), especially at para 212, fig 2
 said plurality of membrane elements comprising first and second membrane elements, especially at para 93,94, fig 2
 WYNN does not specifically teach wherein the first and second membrane elements exhibit different permeances for the first gas and different selectivities for the first gas over the second gas. 
But, SENGUPTA teaches "The first and second hollow fiber membranes are dissimilar." at abstract; "may be dissimilar with respect to their materials of construction," at pg 9 para 2, "is made of a different material(s) in comparison to the first and second membrane elements" instant specification pg 18 ln 28-29; which is within the claim scope of wherein the first and second membrane elements exhibit different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WYNN with "The first and second hollow fiber membranes are dissimilar" at abstract; "may be dissimilar with respect to their materials of construction," at pg 9 para 2 of SENGUPTA "to facilitate a different separation goal," at pg 9 para 2 as taught by SENGUPTA; Also, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose.  (MPEP 2144.06 PART I)

With regard to claim 4, WYNN does not specifically teach wherein: the gas mixture, that each of the plurality of membrane elements are adapted and configured to separate, further comprises a third gas; each of the first and second membrane elements are selective for the first gas over the second gas and also are selective for the third gas over the second gas.
But, SENGUPTA teaches "The first and second hollow fiber membranes are dissimilar." at abstract; "may be dissimilar with respect to their materials of construction," at pg 9 para 2  , especially at "is made of a different material(s) in comparison to the first and second membrane elements" instant specification pg 18 ln 28-29; which is within the claim scope of "wherein: the gas mixture, that each of the plurality of membrane elements are adapted and configured to separate, further comprises a third gas; each of the first and second membrane elements are selective 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WYNN with "The first and second hollow fiber membranes are dissimilar." at abstract; "may be dissimilar with respect to their materials of construction," at pg 9 para 2 of SENGUPTA "to facilitate a different separation goal," at pg 9 para 2 as taught by SENGUPTA; Also, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose.  (MPEP 2144.06 PART I)

With regard to claim 9, WYNN does not specifically teach wherein: the first membrane element exhibits a higher permeance for the first gas in comparison to the second membrane element; the second membrane element exhibits a higher selectivity for the first gas over the second gas in comparison to the first membrane element.
But, SENGUPTA teaches "The first and second hollow fiber membranes are dissimilar." at abstract; "may be dissimilar with respect to their materials of construction," at pg 9 para 2, "is made of a different material(s) in comparison to the first and second membrane elements" instant specification pg 18 ln 28-29; which is within the claim scope of "wherein: the first membrane element exhibits a higher permeance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WYNN with "The first and second hollow fiber membranes are dissimilar." at abstract; "may be dissimilar with respect to their materials of construction," at pg 9 para 2 of SENGUPTA "to facilitate a different separation goal," at pg 9 para 2 as taught by SENGUPTA; Also, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose.  (MPEP 2144.06 PART I)

With regard to claim 12, WYNN teaches
 wherein said plurality of membrane elements essentially consists of a first membrane element 33a upstream of a second membrane element 33b, especially at fig 2, para 125


(s) 2, 3, 5, 6, 7, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090020008 (herein known as WYNN) in view of WO 2006/044255 A2 (herein known as SENGUPTA) as applied to claim(s) above, and further in view of US 20190060835 (herein known as DING).

With regard to claim 2, WYNN does not specifically teach wherein each of the first and second hollow fiber membrane elements is selective for Cn olefins over a corresponding Cn paraffin where n is 2 or 3, 
each of the hollow fibers of the first membrane element includes a separation layer made of a first polymeric material,
each of the hollow fibers of the second hollow fiber membrane element includes 
a separation layer made of a second polymeric material that is chemically distinict from the first polymeric material, 
and for exposure to a same concentration of Cn olefin,
the first polymeric material exhibits a higher Cn olefin permeance than does the second polymeric material.
But, DING teaches polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer , especially at  para 19, 23,31; which is within the claimed result of "wherein each of the first and second hollow fiber membrane elements is selective for Cn olefins over a corresponding Cn paraffin where n is 2 or 3, each of the hollow fibers of the first membrane element includes a separation layer made of a first polymeric material, each of the hollow fibers of the second hollow fiber membrane element includes a separation layer made of a second polymeric material 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WYNN -SENGUPTA with polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer of DING for the benefit of fullfilling the material need for a specific hollow fiber membrane material; otherwise, MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to claim 3, WYNN does not specifically teach wherein each of the first and second hollow fiber membrane elements is selective for CO2 over CH4, 

each of the hollow fibers of the second hollow fiber membrane element includes 
a separation layer made of a second polymeric material that is chemically distinict from the first polymeric material, 
and at a same concentration of CO2, the first polymeric material exhibits a higher CO2 permeance than does the second polymeric material. 
But, DING teaches polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer, especially at  para 19, 23,31; which is within the claimed result of "wherein each of the first and second hollow fiber membrane elements is selective for Cn olefins over a corresponding Cn paraffin where n is 2 or 3, each of the hollow fibers of the first membrane element includes a separation layer made of a first polymeric material, each of the hollow fibers of the second hollow fiber membrane element includes a separation layer made of a second polymeric material that is chemically distinict from the first polymeric material, and for exposure to a same concentration of Cn olefin, the first polymeric material exhibits a higher Cn olefin permeance than does the second polymeric material" in light of "the first polymeric material is a polyimide; the second polymeric material is an amorphous perfluoropolymer" instant specification pg 8 ln23-24; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)) 


With regard to claim 5, WYNN does not specifically teach wherein: the first gas is a C3+ hydrocarbon, the second gas is CH4, and the third gas is CO2;
the second membrane element exhibits a higher permeance for the first gas in comparison to the first membrane element; and
the second membrane element exhibits a higher selectivity for the first gas over the second gas in comparison to the first membrane element.
But, DING teaches polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer, especially at  para 19, 23,31; which is within the claimed result of "wherein: the first gas is a C3+ hydrocarbon, the second gas is CH4, and the third gas is CO2; the second membrane element exhibits a higher permeance for the first gas in comparison to the first membrane element; and the second membrane element exhibits a higher selectivity for the first gas over the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WYNN -SENGUPTA with polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer of DING for the benefit of fullfilling the material need for a specific hollow fiber membrane material; otherwise, MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to claim 6, WYNN does not specifically teach wherein the first gas is CO2, the second gas is CH4, and the third gas is H2S;
the second membrane element exhibits a higher permeance for the first gas in comparison to the first membrane element; and
the second membrane element exhibits a higher selectivity for the first gas over the second gas in comparison to the first membrane element. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WYNN -SENGUPTA with polymeric material is a polyimide; and another polymeric material is an amorphous perfluoropolymer of DING for the benefit of fullfilling the material need for a specific hollow fiber membrane material; otherwise, MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)


wherein the gas mixture, that each of the plurality of membrane elements are adapted and configured to separate, further comprises a fourth gas, 
the fourth gas being a C3+ hydrocarbon;
the first membrane element has a higher selectivity of the fourth gas over the second gas in comparison to the second membrane element; and
the first membrane element has a greater permeance of the fourth gas in comparison to the second membrane element.
But, DING teaches polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer, especially at  para 19, 23,31; which is within the claimed result of "wherein the gas mixture, that each of the plurality of membrane elements are adapted and configured to separate, further comprises a fourth gas, the fourth gas being a C3+ hydrocarbon; the first membrane element has a higher selectivity of the fourth gas over the second gas in comparison to the second membrane element; and the first membrane element has a greater permeance of the fourth gas in comparison to the second membrane element" in light of "the first polymeric material is a polyimide; the second polymeric material is an amorphous perfluoropolymer" instant specification pg 8 ln23-24; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)); otherwise, MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WYNN -SENGUPTA with polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer of DING for the benefit of fullfilling the material need for a specific hollow fiber membrane material; otherwise, MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to claim 8, WYNN does not specifically teach 
wherein: the gas mixture, that each of the plurality of membrane elements are adapted and configured to separate, further comprises a third gas;
each of the plurality of membrane elements is selective for the first gas over the second gas and also for the third gas over the second gas;
the first gas is CO2;
the second gas is CH4;
the third gas is a C3+ hydrocarbon;

the second membrane element exhibits a higher selectivity for the third gas over the second gas in comparison to the first membrane element.
But, DING teaches polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer, especially at  para 19, 23,31; which is within the claimed result of "wherein: the gas mixture, that each of the plurality of membrane elements are adapted and configured to separate, further comprises a third gas; each of the plurality of membrane elements is selective for the first gas over the second gas and also for the third gas over the second gas; the first gas is CO2; the second gas is CH4; the third gas is a C3+ hydrocarbon; the second membrane element exhibits a higher permeance for the third gas in comparison to the first membrane element; the second membrane element exhibits a higher selectivity for the third gas over the second gas in comparison to the first membrane element" in light of "the first polymeric material is a polyimide; the second polymeric material is an amorphous perfluoropolymer" instant specification pg 8 ln23-24; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WYNN -SENGUPTA with polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer of DING for the benefit of fullfilling 

With regard to claim 14, WYNN does not specifically teach wherein: each of the hollow fiber membranes of one of the first and second membrane elements comprises a separation layer made of a first polymeric material;
each of the hollow fiber membranes of the other of the first and second membrane elements comprises a separation layer made of a second polymeric material;
the first polymeric material is a polyimide;
the second polymeric material is an amorphous perfluoropolymer;
the first membrane element exhibits a higher permeance for the first gas in comparison to the second membrane element;
the second membrane element exhibits a higher selectivity for the first gas over the second gas in comparison to the first membrane element.
But, DING teaches polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer, especially at  para 19, 23,31; which is within the claimed result of "the first membrane element exhibits a higher permeance for the first gas in comparison to the second membrane element; the second membrane 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WYNN -SENGUPTA with polymeric material is a polyimide; and another polymeric material is a amorphous perfluoropolymer of DING for the benefit of fullfilling the material need for a specific hollow fiber membrane material; otherwise, MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090020008 (herein known as WYNN) in view of WO 2006/044255 A2 (herein known as SENGUPTA) as applied to claim(s) above, and further in view of US 20170157556 (herein known as KARODE).


But, KARODE teaches wherein: each of the hollow fibers of the first membrane "stage" (element) comprises a separation layer made of a polymer according to formula I as claimed, especially at para 26,34  
KARODE teaches wherein each PA is independently an aliphatic polyamide , especially at para 27
 KARODE teaches each PE is tetramethylene oxide , especially at para 27
 KARODE teaches each of the hollow fibers of the second membrane "stage" (element) comprises a separation layer made of a polyimide , especially at para 29,55
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide WYNN -SENGUPTA with wherein: each of the hollow fibers of the first membrane "stage" (element) comprises a separation layer made of a polymer according to formula I as claimed of KARODE for the benefit of fullfilling the material need for a specific hollow fiber membrane material; otherwise, MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)


Allowable Subject Matter
Claim(s) 10,11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776